DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 09/23/2021.

By the amendment of 09/23/2021, claims 1, 4-8, 11-15 and 18-20 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s argument (Remarks page 7), regarding the double patenting rejections of claims 1, 8 and 15 over claim 1 of U.S. Patent 10,732,804, have been fully considered and are persuasive in light of the approved Terminal Disclaimer of 09/23/2021.  The corresponding double patenting rejections are withdrawn.
Applicant’s arguments (Remarks pages 7-9), regarding the 35 USC 102 rejections of claims 1-20 by Callaghan, have been fully considered but they are not persuasive.
Particularly, Applicant argues that Callaghan fails to teach or suggest wirelessly connecting using a peer-to-peer protocol.  The Examiner respectfully disagrees.  Callaghan discloses connecting each of the remote systems by a network (Fig. 1 Remote System and Control Module connected by Network 70).  Callaghan discloses that a bi-directional communications session can be established (col 6 lines 12-14).  More particularly, Callaghan discloses that the modules can communication to one or more remote systems across a local network (col 6 lines 26-29) and/or a public network.  These networks can include 
No additional arguments have been presented regarding the remainder of claims and each remains rejected for at least the reasons presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaghan (US 7,539,724 filed 11/18/2002 and published 05/26/2009, previously presented).

Regarding claim 1, Callaghan discloses at least one non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising (col 5 lines 37-50): 
displaying in a graphical user interface (GUI) of an industrial application associated with a first user (Fig. 5, col 5 lines 61-66: standard messenger component adapted to an industrial controller and communications module, col 7 lines 1-14: interface dialog is provided to connected users, including a first user, Fig. 3 300), an indication of a status of an industrial operation (Fig. 3 330, col 7 lines 44-45: sending an indication of a status of an event at the control “Event Fired”); 
wirelessly connecting, via the industrial application using a peer-to-peer protocol that facilitates direct device-to-device communication, a computing device of the first user to a remote computing system associated with a second user of the industrial application (Fig. 2, col 6 lines 4-56: wirelessly connect to remote system of other users to establish real-time communication, wireless connection is done using known communication protocols, col 7 lines 1-14: interface dialog is provided to connected users, Fig. 3: example of connected second or third user, col 6 lines 26-30: wireless communication, connect using local factory network protocols such as DeviceNet or DH+, both known to support peer-to-peer communication);  
engaging, via the industrial application using the peer-to-peer protocol, in a peer-to-peer communication session with the remote computing system (Fig. 3 300, col 7 lines 26-47: engaging in peer-to-peer session with remote computing system), wherein the peer-to-peer communication session includes a resolution action associated with the indication of the status (Fig. 3 350-354, col 7 lines 51-57: resolution action “Replace Control” associated with “Event Fired” is included in communication session); and 
displaying the resolution action within the peer-to-peer communication session in a GUI of the industrial application associated with the second user (Fig. 3: 350-354, col 7 lines 41-57).  

Regarding claim 2, Callaghan discloses at least one non-transitory computer-readable medium of claim 1 wherein the peer-to-peer communication session is launched from within the industrial application (col 7 lines 30-45: session is launched from adapted interface).  

Regarding claim 3, Callaghan discloses at least one non-transitory computer-readable medium of claim 1 wherein the peer-to-peer communication session is launched from within an incident report associated with the industrial application (col 7 lines 42-45: incident report launches session from adapted interface).  

Regarding claim 4, Callaghan discloses at least one non-transitory computer-readable medium of claim 1 wherein the operations further comprise:
obtaining, via the industrial application, the indication of the status of the industrial application (Fig. 4: 430, col 7 lines 66-67, col 8 lines 1); and
transferring the indication of the status to the remote computing system (col 8 lines 3-5, col 7 lines 44-55, Fig. 3).  

Regarding claim 5, Callaghan discloses at least one non-transitory computer-readable medium of claim 1 wherein indication of the status of the industrial operation comprises an emergency alert (Fig. 3 330).  

Regarding claim 6, Callaghan discloses at least one non-transitory computer-readable medium of claim 1 wherein the resolution action comprises a change in the industrial operation (col 7 lines 52-56: replacing control).  

Regarding claim 7, Callaghan discloses at least one non-transitory computer-readable medium of claim 6 wherein the operations further comprise collecting, via an application server, the status from a device associated with the industrial operation (col 6 lines 55-58, col 14 lines 23-41).

Regarding claims 8-13, claims 8-13 recite limitations similar to claims 1-6 respectively and are similarly rejected.

Regarding claim 14, Callaghan discloses the method of claim 11,  further comprising collecting, by the system via an application server, the status from a device associated with the industrial operation (col 6 lines 55-58, col 14 lines 23-41).

Regarding claims 15-17 and 19, claims 15-17 and 19 recite limitations similar to 1-3 and 5, respectively, and are similarly rejected.

Regarding claim 18, Callaghan discloses apparatus of claim 15, wherein the executable components further comprise a server component configured to receive, via an application server of the industrial application, the indication of status of the industrial operation (col 6 lines 55-58, col 14 lines 23-41).

Regarding claim 20, Callaghan discloses apparatus of claim 18, wherein the server component is further configured to collect, via the application server, the status from a device associated with the industrial operation (col 6 lines 55-58, col 14 lines 23-41).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179